DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Caitlyn N. Silverblatt on 03 November 2021.
The application has been amended as follows: 

In the Claims

Claim 1, line 9, “.” has been replaced by  --;--  ;
Claim 1, after line 9,  --wherein the at least one target temperature includes a first target temperature and a second target temperature, wherein the controller is configured to determine the first target temperature of the first heating element based on the weight data, and wherein at least one of the first target temperature and the second target 
Claim 3 has been cancelled; 
Claim 4, line 1, “3” has been replaced by  --1--  ; and
Claims 18-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests a vehicle seating assembly configured to decrease one of the first and second target temperatures when values of weight data increase, together with the other details of claim 1; and none of the prior art teaches or suggests a heating system for a seating assembly, comprising a portable electronic device configured to receive a weight data input from a source separate from the seat base and the seat back, and a controller configured to receive the weight data input from the portable electronic device, where the controller independently controls first and second heating elements in response to the weight data input received from the portable electronic device, together with the other details in claim 9.
 US 2017/0096080 to McLean discloses increasing the heat in response to increased weight of the occupant in accordance with the prior rejection of claim 9.  Also, McLean discloses sending data to a portable electronic device, in accordance with the prior rejections of claims 7-17, but not the other way around.  That is, McLean does not obtain a weight data input from outside the seat and use that data to control one of first and second temperatures, as now required.
None of the prior art has these details as now recited in independent claims 1 and 9 and their dependents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636